On Rehearing.
May 30, 1910.
Writ denied by Supreme Court July 1, 1910.
DUFOUR, J.
In our original decree we gave judgment in favor of the St. Charles Skating Rink Company, and against the plaintiff for the sum of $100, representing the value of the iron railing which, upon a formal demand, the plaintiff had declined to permit to be removed.
The point is now made, for the first time, that, although the judgment on the rent note does not recognize, and no prayer was made for recognition of the privilege and right of pledge, the lessor’s right to retain the lessee’s property on the premises remains unimpeached, and that such retention by him was legally justifiable.
It is otherwise where recognition is prayed for and not allowed by the judgment. ■ • •
R. C. C.., 3218; 29 An. 845; 30 An. 1148.
Without expressing any view of our own and yielding to the force of these authorities, we must, in the absence of any prayer by the plaintiff for an amendment, allow the judgment of the lower Court which reserves defendant’s right to claim the railing to stand.
The costs of appeal should be equally divided between the appellants, the sureties on the lease on the one hand and the lessee on the other.
Our previous decree is set aside and it is now ordered that the judgment appealed from be affirmed, the costs-of appeal to be divided equally between the St. Charles Skating Rink Company on the one hand, and Jacob Israel and Henry Lehmann on the other.'